
	
		II
		109th CONGRESS
		2d Session
		S. 2857
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 19, 2006
			Mr. Hagel introduced the
			 following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To amend the International Air
		  Transportation Competition Act of 1979 relating to air transportation to and
		  from Love Field, Texas.
	
	
		1.Additional designated State;
			 through ticketing and serviceThe first sentence of section 29(c) of the
			 International Air Transportation Competition Act of 1979 (94 Stat. 35) is
			 amended—
			(1)by inserting Nebraska,
			 before and Texas; and
			(2)by striking , if (1) and all
			 that follows through the period at the end and inserting a period and the
			 following: Such air carrier may offer to provide or provide through or
			 connecting service or ticketing with another air carrier or foreign carrier and
			 may itself offer for sale transportation between Love Field and any point
			 outside of such States on a through or connecting basis..
			
